DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 
Notes on claim interpretation
Examiner notes that paragraph 0015 of Applicant’s Published Application states:
For the purposes of the invention, filament refers to linear or filament-shaped defects in the glass extending from outside into the interior of the glass body.

Examiner has therefore treated this as a special definition for “filament”, and has interpreted the claim term “filament” as being a linear or filament-shaped defect in the glass extending from outside into the interior of the glass body.

Examiner notes that it does not appear that any non-tubular structures are intended to fall within the scope of the claims: “tubular” appears to be intended to apply to both “glass precursor” and “glass product” in the independent claims). Examiner notes, that even though claim 19 does not recite those phrases and instead recites “glass tube portion” and “glass precursor portion”, a tubular form is required to apply also to the recitation “glass precursor portion”, because “local wall radii” is recited in claim 19, and the recitation of “radii” would require an item having a circular cross-section (within the context of this application, this can only be a tube / tubular portion).

WITHDRAWN OBJECTIONS
The objection to claims 26 and 27 has been withdrawn due to Applicant’s amendments in claim 26 in the Amendment filed September 7, 2022.

WITHDRAWN REJECTIONS
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 28-31 as being anticipated by Hosseini (US 2015/0136743) has been withdrawn due to Applicant’s addition of “wherein the broken open filaments extend obliquely to local wall radii” to claim 28 in the Amendment filed September 7, 2022.

In regard to independent claims 16, 19 and 28, Examiner notes that, while Hosseini teach cutting a glass workpiece at an angle to form a glass product having non-90 degree angles as a surface of the thus-formed article (Fig. 8B, 8C), Hosseini do not teach or suggest forming filaments as defined in Applicant’s special definition of “filament” noted above in a tube or tubular precursor having non-0 degree angles relative to the radius of the tube (the local wall radius), which corresponds to the claimed filaments extending obliquely to local wall radii. Examiner notes that an example of the structure that required by the recitation “extending obliquely to local wall radii” is located in Applicant’s Fig. 7, which shows filaments 6 at an end of the tubular glass precursor or glass product, where the filaments run at an oblique angle relative to the radius of the tubular glass precursor or glass product (that is, the direction in which the filament runs forms an oblique angle [that is, an angle greater than 0] with the radius of the tubular glass precursor or glass product).

In regard to independent claim 26, Hosseini does not teach or suggest that an end of the tubular glass precursor or glass product comprises broken open filaments, where the broken open filaments belong to two filament areas each occupying a 120 degree segment around a circumference of the tubular glass precursor or glass product and that are spaced by 60 degrees from each other.\
NEW OBJECTIONS
Claim Objections
Claim 22 is objected to because of the following informalities:  in regard to claim 22, it appears that “have” (line 2) should be “that have” or “having”.  Appropriate correction is required.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 28, the recitation “[a] tubular glass precursor or glass product, comprising an intermediate product having a clean fracture surface comprising broken open filaments” renders the claim indefinite because
(a) in the instance of the tubular glass precursor (the tubular glass precursor comprising the intermediate product), it is unclear if (a) the “intermediate product” is intended to be an “intermediate product” of the precursor, or if (b) the precursor is intended to comprise the “intermediate product”, which would mean that the “intermediate product” is a component of the precursor. If (b), it is not clear what structure, and scope of structures, the “intermediate product” would have, relative to the precursor as a whole. For example, if the 100% of the precursor is not the “intermediate product”, how would the “intermediate product” be identified and distinguished from the remainder of the precursor, and what structure would the “intermediate product” have ?
(b) in the instance of the glass product (the glass product comprising the intermediate product), it is not clear how the glass product (which presumably is a finished product) would “comprise” an “intermediate product”. It is not clear how a finished glass product would include an “intermediate product”, and Examiner notes that it is likely that Applicant does not intend to recite a finished glass product comprising an “intermediate product”. It is not clear what Applicant does intend to recite in regard to the glass product and the “intermediate product”, possibly that the glass product is formed from an intermediate product having certain characteristics, but it is not clear that this is what is intended to be recited.
	(c) it is not clear if the recitations “having a clean fracture surface” and “comprising broken open filaments” are intended to describe the claimed intermediate product, or the claimed “tubular glass precursor or glass product” (or possibly one of the recitations describing one, and the other recitation describing the other). For example, it is unclear if the comma in line 1 indicates that an additional comma after “intermediate product” in line 2 was intended to be included, which may make it more likely that the recitations “having a clean fracture surface” and “comprising broken open filaments” are intended to describe the claimed “tubular glass precursor or glass product”, and not the “intermediate product”.

	As a general summary, the recitation of the tubular glass precursor or glass product “comprising an intermediate product” creates a great deal of uncertainty as to exactly what the intended scope of invention is, including what exactly the intended nature of the “intermediate product” is.

Examiner suggests removing the recitation “intermediate product” from claim 28 along with any necessary amendments, or (a) making it clear what is the relationship between the “intermediate product” and each of the claimed “tubular glass precursor” and “glass product”, and (b) making it clear which, if any, of the limitations are intended to apply to the “intermediate product”, and which if any, to are intended to apply to the “tubular glass precursor or glass product”.

Claims 29-31 are rejected for the same reasons that claim 28 is rejected since claims 29-31 depend upon claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788